WATKINS, Judge.
This appeal is brought by Johnnie Dickerson from the denial of a request for a Writ of Habeas Corpus filed by him in proper person. Such a judgment is not appealable. LSA-C.Cr.P. Article 369. Therefore, this matter is dismissed as an appeal.
However we elect to treat this matter as an application for supervisory writs. Upon reviewing the record and the brief submitted by Mr. Dickerson, we find no basis for the relief sought. Therefore, this application for supervisory writs is denied.
WRIT DENIED.